Citation Nr: 0304560	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to September 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which 
denied service connection for left ear hearing loss and for 
tinnitus.  In the same decision, the RO denied service 
connection for status post left suboccipital craniectomy, 
left acoustic neuroma.  In a written statement received by 
the RO in May 2002, the veteran withdrew his appeal on the 
issue of service connection for status post left suboccipital 
craniectomy, left acoustic neuroma.  

In June 2000 the veteran filed a claim of service connection 
for right ear hearing loss.  The RO denied the claim in 
September 2002.  Correspondence from the veteran received in 
October 2000 may reasonably be construed as a notice of 
disagreement with that determination.  That matter will be 
addressed in a remand which follows this decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that 
the veteran's left ear hearing loss is not related to his 
active service or to any noise exposure therein.  

2.  The preponderance of the evidence of record shows that 
the veteran's tinnitus is not related to his active service 
or to any noise exposure therein.  


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2002).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. 
§§ 1110, 1131, 5107 (2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

The RO did not refer to the explicit provisions of the VCAA 
when, in November 1999, it initially adjudicated the issues 
in this case.  After reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing regulations 
with respect to the issues addressed on the merits below.  
The claims have now been reviewed on their merits, and well-
groundedness is not an issue.  In the November 1999 decision, 
in an April 2000 statement of the case, and in supplemental 
statements of the case issued in September and November 2002, 
the veteran was given notice of the evidence necessary to 
substantiate his claims, and of what was of record.  In a 
letter from the RO notifying the veteran of the VCAA and 
dated in April 2002, the veteran was notified what evidence 
he needed to submit in order to substantiate his claims, and 
what evidence VA would obtain.  It explained that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records, 
all identified records from private medical care providers, 
and he has been accorded a VA examination.  There is no 
indication that there is any relevant evidence outstanding.  
In sum, development is complete to the extent possible; and 
VA's duties, including those mandated by the VCAA, are met.  

Background

Essentially, the veteran claims that service connection is 
warranted for left ear hearing loss and bilateral tinnitus, 
as his service included duty as a "radar man" and 
"lookout" on the flight deck of the U.S.S. Constellation, 
where he was exposed to excessive noise generated by jet 
aircraft engines.  He reports that for "many hours at a 
time, during many weeks, and most of the time without 
ear/hearing protection, I had to be present during flight 
operations."  He recalls that the "lookout" station where 
he worked was approximately 50 feet from where the aircraft 
took off and landed.  
Service medical records reveal no indication of diminished 
left ear hearing acuity or tinnitus.  They include reports of 
medical examination in June and August 1963 (on the veteran's 
induction onto active duty), which are negative for ear 
abnormalities, and show that whispered voice hearing tests 
were 15/15, bilaterally.  An August 1965 report of medical 
examination on the veteran's separation from service is 
negative for ear abnormalities, including tinnitus, and a 
whispered voice hearing test was 15/15, bilaterally.  
Audiometric studies were not conducted during service.  The 
remainder of the service medical records are negative for 
left ear hearing loss or tinnitus.  The only service medical 
record showing treatment related to his ears is a July 1965 
clinic report indicating that he had a slight ear infection 
that "look[ed] like otitis externa," which was treated with 
medication.  

Postservice medical records include private medical records 
from the Mayo Clinic revealing an August 1979 diagnosis of a 
translabyrinthine tumor (a benign acoustic neurilemmoma on 
the left side).  In the same month, the veteran underwent a 
suboccipital craniectomy to remove the tumor.  Clinical 
records associated with the surgical procedure indicate that 
the veteran first noted the onset of left ear hearing loss in 
early 1977, and in July 1977 he experienced an abrupt onset 
of total left ear hearing loss, apparently overnight.  He 
also reported that he first noted the onset of tinnitus in 
1977.  
Medical records from Kaiser Permanente, dated from October 
1994 to January 1995, include reports of consultations 
regarding the veteran's left ear hearing loss and tinnitus.  
The records note the craniectomy performed in August 1979, 
and reveal the veteran had continued complaints of hearing 
problems.  Treating physicians noted the veteran's assertions 
that his only noise exposure was in service on the flight 
deck of the U.S.S. Constellation.  The veteran complained of 
tinnitus, and reported that his hearing loss made it 
increasingly difficult to perform at work.  The records 
include audiometric studies showing diagnosis of profound 
left ear hearing loss.  In a January 1995 clinic report, it 
is noted that the veteran has "total hearing loss [in the 
left] ear, [status post] surgery [in] 1979 for acoustic 
neuroma."  The same report indicates that the veteran was 
"now [with] severe tinnitus that distracts him [and] causes 
difficulty sleeping."  A different January 1995 clinical 
record indicates a decrease in the veteran's hearing acuity, 
and the veteran complained that his tinnitus was louder.  A 
diagnosis of hearing loss with tinnitus associated with 
surgery, is shown.  

Among the medical records from Kaiser Permanente is a May 
2000 letter from B. E., M.D.  Dr. E. reported that his review 
of the Kaiser Permanente audiograms demonstrated that the 
veteran experiences the most significant loss of pure tone 
threshold at the 4000 Hertz level, which is the frequency 
most often and most significantly affected by noise trauma.  
Dr. E. also stated that auditory nerve damage often resulted 
in a subjective sensation of tinnitus.  Dr. E. expressed that 
"[c]urrent audiograms show further deterioration of [the 
veteran's] hearing with a progressive sensorineural hearing 
loss consistent with presbycusis and which is presumably . . 
. a function of age and health."  Dr. E. further reported:

Based on the prior audiograms, I feel 
there is sufficient evidence to 
corroborate an exposure to noise with 
damage to the auditory nerve.  One would 
expect tinnitus to be a consequence of 
this hearing loss.  Unless prior post-
service audiograms can be presented which 
show normal hearing in the right ear, one 
would have to presume that the 
[veteran's] right ear tinnitus is due, 
completely or in part, to noise trauma 
sustained while in the Navy.  

On VA audiometric examination in August 2002, the veteran 
recalled that he wore a headset on both ears when he 
performed radar duty aboard ship.  He stated that hearing 
protection was used later during flight operations.  He 
denied having any jobs or hobbies that exposed him to loud 
sounds, and stated that he was "a right handed shooter on 
the firing range."  The veteran denied problems with 
dizziness or head injuries.  He complained of tinnitus, 
bilaterally, which is more pronounced in the left ear.  He 
stated that he first noticed tinnitus in his left ear in 1966 
or 1967; he was unclear as to when he experienced the onset 
of tinnitus in his right ear.  The examiner reviewed the 
claims folder.  

The examiner reported that there was no measurable hearing on 
audiometry at any threshold in the left ear, and left ear 
speech discrimination ability was unobtainable.  The 
diagnosis was mild sloping to moderately severe sensorineural 
hearing loss in the right ear, with no measurable hearing in 
the left ear.  The examiner commented:

Based on [information presented at the 
time of the examination] it is this 
examiner's opinion that it is not likely 
that [the veteran's] hearing loss did 
begin during his time in the military, 
but is due to aging and did occur at a 
later time.  Again, examiner did read 
[Dr. E.'s] letter, however, [Dr. E.] did 
not have access to [the veteran's] C file 
to see if [the veteran] did have normal 
hearing at an earlier time.  Regarding 
[the veteran's] tinnitus, [the veteran] 
states he did not notice tinnitus in the 
right ear until quite a while after 
leaving his active duty service, but that 
the tinnitus first noticed was in his 
left ear, which was probably due to his 
acoustic neuroma.  Based on that claim, 
it is again not likely that [the 
veteran's] tinnitus was caused by his 
time in the military, as again there is 
no medical research showing a delay of 
onset of tinnitus from noise exposure.  

Also of record are copies of numerous articles obtained from 
the internet, and submitted by the veteran, regarding causes, 
symptoms, and treatment of hearing loss, tinnitus, and 
acoustic neuroma.  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is not in dispute that the veteran currently has profound 
sensorineural hearing loss of the left ear, and he 
experiences tinnitus.  The evidence likewise shows that the 
veteran probably had some degree of noise exposure/acoustic 
trauma in service.  However, hearing loss was not noted 
during his active duty, and sensorineural hearing loss is not 
shown by medical evidence to have manifested in the first 
postservice year (so as to warrant consideration of the 
presumptive provisions for chronic disabilities, available 
for organic diseases of the nervous system).  The earliest 
clinical indication of record that the veteran had left ear 
hearing loss is found in the August 1979 clinical records and 
surgical reports from the Mayo Clinic, wherein it is noted 
that the veteran complained of left ear hearing loss with an 
onset approximately 2 years earlier.  

However, the dispositive evidence on the claim of service 
connection for left ear hearing loss and/or tinnitus is 
evidence establishing whether or not the veteran's current 
left ear hearing loss, or his tinnitus, is related to 
service.  The Board notes the May 2000 opinion to the effect 
that the veteran's hearing loss is related to acoustic trauma 
in service.  The record does not show that Dr. E. had access 
to the claims file, or had the opportunity to review the 
veteran's medical history in the claims folder.  Notably, his 
opinion appears to be based on the veteran's medical history 
in medical records from Kaiser Permanente, and the veteran's 
recollections of in-service noise exposure.  The opinion of 
Dr. E. is contradicted by the findings and opinion of the VA 
examiner who performed the audiological examination in August 
2002.  The VA examiner reviewed the claims file and was 
familiar with the veteran's medical history as evidenced by 
medical documentation.  The examination report includes the 
examiner's opinion, which specifically finds that the 
veteran's hearing loss and tinnitus are not related to in-
service noise exposure.  Notably, the VA examiner who 
performed the August 2002 audiometric examination noted that 
the claims folder was reviewed, including the medical records 
and opinions of Dr. E.  The VA examiner explained the 
rationale for the opinion, including that there was no 
medical literature supporting the claimed delayed onset of 
tinnitus following noise trauma.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the VA examiner's opinion 
reflects thorough audiometric examination of the veteran and 
a full review of all medical evidence of record.  In 
contrast, it is apparent that Dr. E.'s opinion is based on a 
medical history provided by the veteran himself.  
Accordingly, the Board finds that the opinion of Dr. E. is 
less probative than the opinion of the VA examiner.  The U.S. 
Court of Appeals for Veterans Claims has stated that without 
a thorough review of the record, an opinion regarding 
etiology can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 177 (1993).  

Based on the above, the Board finds that the preponderance of 
the evidence is against the proposition that the veteran's 
current left ear hearing loss and tinnitus are related to his 
service.  In the absence of a showing of such a relationship, 
service connection for left ear hearing loss and tinnitus is 
not warranted.  The Board has reviewed the veteran's 
contentions and testimony.  His statements to the effect that 
his current hearing loss and/or tinnitus are related to 
acoustic trauma in service cannot by themselves establish 
that this is so.  He is a layperson and, as such, is not 
competent in matters requiring specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The articles downloaded from the internet 
merely describe hearing loss, tinnitus, acoustic neuroma, and 
issues related thereto.  This evidence does not mention the 
veteran, and is not specific as to his claim.  It merely 
describes general symptoms and pathology of hearing loss, 
tinnitus, and acoustic neuroma.  Thus, it is not competent 
evidence of a link between the claimed disorders and service.  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this case as the preponderance of the 
evidence is against the claims.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the veteran's disagreement with the September 2002 
decision denying service connection for right ear hearing 
loss, the Board notes that when there has been an RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (2002), if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  As is the 
case here, if a claim has been placed in appellate status by 
the filing of a notice of disagreement, the Board must remand 
the claim to the RO for preparation of a statement of the 
case as to that claim.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
service connection for right ear hearing 
loss.  The veteran should also be advised 
that to perfect his appeal regarding 
service connection for right ear hearing 
loss after the statement of the case is 
issued, he must submit a timely 
substantive appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

